   

Exhibit 10.8

 

REIGN SAPPHIRE CORPORATION

AMENDED AND RESTATED

2015 EQUITY INCENTIVE PLAN

 

SECTION 1. PURPOSE

 

The purpose of the Reign Sapphire Corporation 2015 Equity Incentive Plan is to
attract, retain and motivate employees, officers, directors, consultants,
agents, advisors and independent contractors of the Company and its Related
Companies by providing them the opportunity to acquire a proprietary interest in
the Company and to link their interests and efforts to the long-term interests
of the Company's stockholders.

 

SECTION 2. DEFINITIONS

 

Certain terms used in the Plan have the meanings set forth in Appendix A.

 

SECTION 3. ADMINISTRATION

 

3.1Administration of the Plan

 

The Plan shall be administered by the Board. All references in the Plan to the
"Plan Administrator" shall be to the Board.

 

3.2Administration and Interpretation by Plan Administrator

 

(a)          Except for the terms and conditions explicitly set forth in the
Plan, the Plan Administrator shall have full power and exclusive authority, to
the extent permitted by applicable law and subject to such orders or resolutions
not inconsistent with the provisions of the Plan as may from time to time be
adopted by the Board to (i) select the Eligible Persons to whom Awards may from
time to time be granted under the Plan; (ii) determine the type or types of
Award to be granted to each Participant under the Plan; (iii) determine the
number of shares of Common Stock to be covered by each Award granted under the
Plan; (iv) determine the terms and conditions of any Award granted under the
Plan; (v) approve the forms of notice or agreement for use under the Plan;
(vi) determine whether, to what extent and under what circumstances Awards may
be settled in cash, shares of Common Stock or other property or canceled or
suspended; (vii) determine whether, to what extent and under what circumstances
cash, shares of Common Stock, other property and other amounts payable with
respect to an Award shall be deferred either automatically or at the election of
the Participant; (viii) interpret and administer the Plan and any instrument
evidencing an Award or notice or agreement entered into under the Plan;
(ix) establish such rules and regulations as it shall deem appropriate for the
proper administration of the Plan; (x) delegate ministerial duties to such of
the Company's employees as it so determines; and (xi) make any other
determination and take any other action that the Plan Administrator deems
necessary or desirable for administration of the Plan.

 

 

 

 

(b)          The effect on the vesting of an Award of a Company-approved leave
of absence or a Participant's reduction in hours of employment or service shall
be determined by the Company's chief human resources officer or other person
performing that function or, with respect to directors or executive officers, by
the Board, whose determination shall be final.

 

(c)          Decisions of the Plan Administrator shall be final, conclusive and
binding on all persons, including the Company, any Participant, any stockholder
and any Eligible Person. A majority of the members of the Plan Administrator may
determine its actions.

 

SECTION 4. SHARES SUBJECT TO THE PLAN

 

4.1Authorized Number of Shares

 

Subject to adjustment from time to time as provided in Section 14.1, a maximum
of 20,000,000 (Twenty Million) shares of Common Stock shall be available for
issuance under the Plan. Shares issued under the Plan shall be drawn from
authorized and unissued shares or shares now held or subsequently acquired by
the Company as treasury shares.

 

4.2Share Usage

 

(a)          Shares of Common Stock covered by an Award shall not be counted as
used unless and until they are actually issued and delivered to a Participant.
If any Award lapses, expires, terminates or is canceled prior to the issuance of
shares thereunder or if shares of Common Stock are issued under the Plan to a
Participant and thereafter are forfeited to or otherwise reacquired by the
Company, the shares subject to such Awards and the forfeited or reacquired
shares shall again be available for issuance under the Plan. Any shares of
Common Stock (i) tendered by a Participant or retained by the Company as full or
partial payment to the Company for the purchase price of an Award or to satisfy
tax withholding obligations in connection with an Award or (ii) covered by an
Award that is settled in cash or in a manner such that some or all of the shares
covered by the Award are not issued shall be available for Awards under the
Plan. The number of shares of Common Stock available for issuance under the Plan
shall not be reduced to reflect any dividends or dividend equivalents that are
reinvested into additional shares of Common Stock or credited as additional
shares of Common Stock subject or paid with respect to an Award.

 

(b)          The Plan Administrator shall also, without limitation, have the
authority to grant Awards as an alternative to or as the form of payment for
grants or rights earned or due under other compensation plans or arrangements of
the Company.

 

(c)          Notwithstanding anything in the Plan to the contrary, the Plan
Administrator may grant Substitute Awards under the Plan. In the event that a
written agreement between the Company and an Acquired Entity pursuant to which a
merger or consolidation is completed is approved by the Board and that agreement
sets forth the terms and conditions of the substitution for or assumption of
outstanding awards of the Acquired Entity, those terms and conditions shall be
deemed to be the action of the Plan Administrator without any further action by
the Plan Administrator.

 

 

 

 

(d)          Notwithstanding the foregoing, the maximum number of shares that
may be issued upon the exercise of Incentive Stock Options shall equal the
aggregate share number stated in Section 4.1, subject to adjustment as provided
in Section 14.1.

 

SECTION 5. ELIGIBILITY

 

An Award may be granted to any employee, officer or director of the Company or a
Related Company whom the Plan Administrator from time to time selects. An Award
may also be granted to any consultant, agent, advisor or independent contractor
for bona fide services rendered to the Company or any Related Company that
(a) are not in connection with the offer and sale of the Company's securities in
a capital-raising transaction and (b) do not directly or indirectly promote or
maintain a market for the Company's securities.

 

SECTION 6. AWARDS

 

6.1Form, Grant and Settlement of Awards

 

The Plan Administrator shall have the authority, in its sole discretion, to
determine the type or types of Awards to be granted under the Plan. Such Awards
may be granted either alone, in addition to or in tandem with any other type of
Award. Any Award settlement may be subject to such conditions, restrictions and
contingencies as the Plan Administrator shall determine.

 

6.2Evidence of Awards

 

Awards granted under the Plan shall be evidenced by a written, including an
electronic, instrument that shall contain such terms, conditions, limitations
and restrictions as the Plan Administrator shall deem advisable and that are not
inconsistent with the Plan.

 

6.3Deferrals

 

The Plan Administrator may permit or require a Participant to defer receipt of
the payment of any Award if and to the extent set forth in the notice or
agreement evidencing the Award at the time of grant. If any such deferral
election is permitted or required, the Plan Administrator, in its sole
discretion, shall establish rules and procedures for such payment deferrals,
which may include the grant of additional Awards or provisions for the payment
or crediting of interest or dividend equivalents, including converting such
credits to deferred stock unit equivalents; provided, however, that the terms of
any deferrals under this Section 6.3 shall comply with all applicable law, rules
and regulations, including, without limitation, Section 409A of the Code.

 

 

 

 

6.4Dividends and Distributions

 

Participants may, if and to the extent the Plan Administrator so determines and
sets for in the notice or agreement evidencing the Award at the time of grant,
be credited with dividends paid with respect to shares underlying an Award or
dividend equivalents in a manner determined by the Plan Administrator in its
sole discretion. The Plan Administrator may apply any restrictions to the
dividends or dividend equivalents that the Plan Administrator deems appropriate.
The Plan Administrator, in its sole discretion, may determine the form of
payment of dividends or dividend equivalents, including cash, shares of Common
Stock, Restricted Stock or Stock Units.

 

SECTION 7. OPTIONS

 

7.1Grant of Options

 

The Plan Administrator may grant Options designated as Incentive Stock Options
or Nonqualified Stock Options.

 

7.2Option Exercise Price

 

The exercise price for shares purchased under an Option shall be at least 100%
of the Fair Market Value of the Common Stock on the Grant Date as determined by
the Board, but shall not be less than the minimum exercise price required by
Section 8.3 with respect to Incentive Stock Options, except in the case of
Substitute Awards.

 

7.3Term of Options

 

Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the maximum term of an Option (the "Option
Term") shall be ten years from the Grant Date. For Incentive Stock Options, the
Option Term shall be as specified in Section 8.4.

 

7.4Exercise of Options

 

The Plan Administrator shall establish and set forth in each instrument that
evidences an Option the time at which, or the installments in which, the Option
shall vest and become exercisable, any of which provisions may be waived or
modified by the Plan Administrator at any time. If not so established in the
instrument evidencing the Option, the Option shall vest and become exercisable
according to the following schedule, which may be waived or modified by the Plan
Administrator at any time:

 

Period of Participant's Continuous
Employment or Service With the
Company or Its Related Companies
From the Vesting Commencement Date

 

Portion of Total Option That
Is Vested and Exercisable

      Annually   Equal Installments After 3 years   100%

 

 

 

 

To the extent an Option has vested and become exercisable, the Option may be
exercised in whole or from time to time in part by delivery to the Company of a
properly executed stock option exercise agreement or notice, in a form and in
accordance with procedures established by the Plan Administrator, setting forth
the number of shares with respect to which the Option is being exercised, the
restrictions imposed on the shares purchased under such exercise agreement or
notice, if any, and such representations and agreements as may be required by
the Plan Administrator, accompanied by payment in full as described in
Sections 7.5 and 12. An Option may be exercised only for whole shares and may
not be exercised for less than a reasonable number of shares at any one time, as
determined by the Plan Administrator.

 

7.5Payment of Exercise Price

 

The exercise price for shares purchased under an Option shall be paid in full to
the Company by delivery of consideration equal to the product of the Option
exercise price and the number of shares purchased. Such consideration must be
paid before the Company will issue the shares being purchased and must be in a
form or a combination of forms acceptable to the Plan Administrator for that
purchase, which forms may include:

 

(a)          cash;

 

(b)          check or wire transfer;

 

(c)          having the Company withhold shares of Common Stock that would
otherwise be issued on exercise of the Option that have a Fair Market Value on
the date of exercise of the Option equal to the exercise price of the Option
and, if applicable, shares equal to or less than the withholding required by
Section 12 hereof;

 

(d)          tendering (either actually or, if and as so long as the Common
Stock is registered under Section 12(b) or 12(g) of the Exchange Act, by
attestation) shares of Common Stock owned by the Participant that on the day
prior to the exercise date have a Fair Market Value equal to the aggregate
exercise price of the shares being purchased under the Option;

 

(e)          if and so long as the Common Stock is registered under
Section 12(b) or 12(g) of the Exchange Act, and to the extent permitted by law,
delivery of a properly executed exercise agreement or notice, together with
irrevocable instructions to a brokerage firm designated or approved by the
Company to deliver promptly to the Company the aggregate amount of proceeds to
pay the Option exercise price and any withholding tax obligations that may arise
in connection with the exercise, all in accordance with the regulations of the
Federal Reserve Board; or

 

(f)          such other consideration as the Plan Administrator may permit.

 

 

 

 

In addition, to assist a Participant (including directors and executive
officers) in acquiring shares of Common Stock pursuant to an Option granted
under the Plan, the Plan Administrator, in its sole discretion and to the extent
permitted by applicable law, may authorize, either at the Grant Date or at any
time before the acquisition of Common Stock pursuant to the Option, (i) the
payment by a Participant of the purchase price of the Common Stock by a
promissory note or (ii) the guarantee by the Company of a loan obtained by the
Participant from a third party. Such notes or loans must be full recourse to the
extent necessary to avoid adverse accounting charges to the Company's earnings
for financial reporting purposes. Subject to the foregoing, the Plan
Administrator shall in its sole discretion specify the terms of any loans or
loan guarantees, including the interest rate and terms of and security for
repayment.

 

7.6           Effect of Termination of Service

 

The Plan Administrator shall establish and set forth in each instrument that
evidences an Option whether the Option shall continue to be exercisable, and the
terms and conditions of such exercise, after a Termination of Service, any of
which provisions may be waived or modified by the Plan Administrator at any
time. If not so established in the instrument evidencing the Option, the Option
shall be exercisable according to the following terms and conditions, which may
be waived or modified by the Plan Administrator at any time:

 

(a)          Any portion of an Option that is not vested and exercisable on the
date of a Participant's Termination of Service shall expire on such date.

 

(b)          Any portion of an Option that is vested and exercisable on the date
of a Participant's Termination of Service shall expire on the earliest to occur
of:

 

(i)          if the Participant's Termination of Service occurs for reasons
other than Cause, Retirement, Disability or death, the date that is three months
after such Termination of Service;

 

(ii)         if the Participant's Termination of Service occurs by reason of
Retirement, Disability or death, the one-year anniversary of such Termination of
Service; and

 

(iii)        the Option Expiration Date.

 

Notwithstanding the foregoing, if a Participant dies after the Participant's
Termination of Service but while an Option is otherwise exercisable, the portion
of the Option that is vested and exercisable on the date of such Termination of
Service shall expire upon the earlier to occur of (y) the Option Expiration Date
and (z) the one-year anniversary of the date of death, unless the Plan
Administrator determines otherwise.

 

Notwithstanding the foregoing, to the extent required by applicable law, unless
employment or services are terminated for Cause, the right to exercise an Option
in the event of Termination of Service, to the extent that the Participant is
otherwise entitled to exercise an Option on the date of Termination of Service,
shall be

 

 

 

 

a.           at least six months from the date of a Participant's Termination of
Service if termination was caused by death or Disability; and

 

b.           at least 30 days from the date of a Participant's Termination of
Service if termination was caused by other than death or Disability;

 

c.           but in no event later than the Option Expiration Date.

 

Also notwithstanding the foregoing, in case a Participant's Termination of
Service occurs for Cause, all Options granted to the Participant shall
automatically expire upon first notification to the Participant of such
termination, unless the Plan Administrator determines otherwise. If a
Participant's employment or service relationship with the Company is suspended
pending an investigation of whether the Participant shall be terminated for
Cause, all the Participant's rights under any Option shall likewise be suspended
during the period of investigation. If any facts that would constitute
termination for Cause are discovered after a Participant's Termination of
Service, any Option then held by the Participant may be immediately terminated
by the Plan Administrator, in its sole discretion.

 

(c)          A Participant's change in status from an employee of the Company or
a Related Company to a nonemployee director, consultant, advisor or independent
contractor of the Company or a Related Company or a change in status from a
nonemployee director, consultant, advisor or independent contractor of the
Company or a Related Company to an employee of the Company or a Related Company
shall not be considered a Termination of Service for purposes of this
Section 7.6.

 

SECTION 8. INCENTIVE STOCK OPTION LIMITATIONS

 

Notwithstanding any other provisions of the Plan, the terms and conditions of
any Incentive Stock Options shall in addition comply in all respects with
Section 422 of the Code or any successor provision, and any applicable
regulations thereunder, including, to the extent required thereunder, the
following:

 

8.1Dollar Limitation

 

To the extent the aggregate Fair Market Value (determined as of the Grant Date)
of Common Stock with respect to which a Participant's Incentive Stock Options
become exercisable for the first time during any calendar year (under the Plan
and all other stock option plans of the Company and its parent and subsidiary
corporations) exceeds $100,000, such portion in excess of $100,000 shall be
treated as a Nonqualified Stock Option. In the event the Participant holds two
or more such Options that become exercisable for the first time in the same
calendar year, such limitation shall be applied on the basis of the order in
which such Options are granted.

 

 

 

 

8.2Eligible Employees

 

Individuals who are not employees of the Company or one of its parent or
subsidiary corporations may not be granted Incentive Stock Options.

 

8.3Exercise Price

 

The exercise price of an Incentive Stock Option shall be at least 100% of the
Fair Market Value of the Common Stock on the Grant Date and, in the case of an
Incentive Stock Option granted to a Participant who owns more than 10% of the
total combined voting power of all classes of the stock of the Company or of its
parent or subsidiary corporations (a "Ten Percent Stockholder"), shall not be
less than 110% of the Fair Market Value of the Common Stock on the Grant Date.
The determination of more than 10% ownership shall be made in accordance with
Section 422 of the Code.

 

8.4Option Term

 

Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the Option Term of an Incentive Stock Option
shall not exceed ten years, and in the case of an Incentive Stock Option granted
to a Ten Percent Stockholder, shall not exceed five years.

 

8.5Exercisability

 

An Option designated as an Incentive Stock Option shall cease to qualify for
favorable tax treatment as an Incentive Stock Option to the extent it is
exercised (if permitted by the terms of the Option) (a) more than three months
after the date of a Participant's Termination of Service if termination was for
reasons other than death or Disability, (b) more than one year after the date of
a Participant's Termination of Service if termination was by reason of
Disability, or (c) after the Participant has been on leave of absence for more
than 90 days, unless the Participant's reemployment rights are guaranteed by
statute or contract.

 

8.6Taxation of Incentive Stock Options

 

In order to obtain certain tax benefits afforded to Incentive Stock Options
under Section 422 of the Code, the Participant must hold the shares acquired
upon the exercise of an Incentive Stock Option for two years after the Grant
Date and one year after the date of exercise. A Participant may be subject to
the alternative minimum tax at the time of exercise of an Incentive Stock
Option. The Participant shall give the Company prompt notice of any disposition
of shares acquired on the exercise of an Incentive Stock Option prior to the
expiration of such holding periods.

 

 

 

 

8.7Code Definitions

 

For the purposes of this Section 8, "disability," "parent corporation" and
"subsidiary corporation" shall have the meanings attributed to those terms for
purposes of Section 422 of the Code.

 

8.8Promissory Notes

 

The amount of any promissory note delivered pursuant to Section 7.5 in
connection with an Incentive Stock Option shall bear interest at a rate
specified by the Plan Administrator, but in no case less than the rate required
to avoid imputation of interest (taking into account any exceptions to the
imputed interest rules) for federal income tax purposes.

 

SECTION 9. STOCK APPRECIATION RIGHTS

 

9.1Grant of Stock Appreciation Rights

 

The Plan Administrator may grant Stock Appreciation Rights to Participants at
any time on such terms and conditions as the Plan Administrator shall determine
in its sole discretion. An SAR may be granted in tandem with an Option or alone
("freestanding"). The grant price of a tandem SAR shall be equal to the exercise
price of the related Option. The grant price of a freestanding SAR shall be
established in accordance with procedures for Options set forth in Section 7.2.
An SAR may be exercised upon such terms and conditions and for the term as the
Plan Administrator determines in its sole discretion; provided, however, that,
subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the SAR, the maximum term of a freestanding SAR shall be
ten years, and in the case of a tandem SAR, (a) the term shall not exceed the
term of the related Option and (b) the tandem SAR may be exercised for all or
part of the shares subject to the related Option upon the surrender of the right
to exercise the equivalent portion of the related Option, except that the tandem
SAR may be exercised only with respect to the shares for which its related
Option is then exercisable.

 

9.2Payment of SAR Amount

 

Upon the exercise of an SAR, a Participant shall be entitled to receive payment
in an amount determined by multiplying: (a) the difference between the Fair
Market Value of the Common Stock for the date of exercise over the grant price
of the SAR by (b) the number of shares with respect to which the SAR is
exercised. At the discretion of the Plan Administrator as set forth in the
instrument evidencing the Award, the payment upon exercise of an SAR may be in
cash, in shares, in some combination thereof or in any other manner approved by
the Plan Administrator in its sole discretion.

 

 

 

 

9.3Waiver of Restrictions

 

Subject to Section 17.3, the Plan Administrator, in its sole discretion, may
waive any other terms, conditions or restrictions on any SAR under such
circumstances and subject to such terms and conditions as the Plan Administrator
shall deem appropriate.

 

SECTION 10. STOCK AWARDS, RESTRICTED STOCK AND STOCK UNITS

 

10.1Grant of Stock Awards, Restricted Stock and Stock Units

 

The Plan Administrator may grant Stock Awards, Restricted Stock and Stock Units
on such terms and conditions and subject to such repurchase or forfeiture
restrictions, if any, which may be based on continuous service with the Company
or a Related Company or the achievement of any performance goals, as the Plan
Administrator shall determine in its sole discretion, which terms, conditions
and restrictions shall be set forth in the instrument evidencing the Award.

 

10.2Vesting of Restricted Stock and Stock Units

 

Upon the satisfaction of any terms, conditions and restrictions prescribed with
respect to Restricted Stock or Stock Units, or upon a Participant's release from
any terms, conditions and restrictions of Restricted Stock or Stock Units, as
determined by the Plan Administrator, and subject to the provisions of
Section 12, (a) the shares of Restricted Stock covered by each Award of
Restricted Stock shall become transferable by the Participant subject to the
terms and conditions of the Plan, the instrument evidencing the Award, and
applicable securities laws, and (b) Stock Units shall be paid in shares of
Common Stock or, if set forth in the instrument evidencing the Awards, in cash
or a combination of cash and shares of Common Stock. Any fractional shares
subject to such Awards shall be paid to the Participant in cash.

 

10.3Waiver of Restrictions

 

Subject to Section 17.3, the Plan Administrator, in its sole discretion, may
waive the repurchase or forfeiture period and any other terms, conditions or
restrictions on any Restricted Stock or Stock Unit under such circumstances and
subject to such terms and conditions as the Plan Administrator shall deem
appropriate.

 

SECTION 11. OTHER STOCK OR CASH-BASED AWARDS

 

Subject to the terms of the Plan and such other terms and conditions as the Plan
Administrator deems appropriate, the Plan Administrator may grant other
incentives payable in cash or in shares of Common Stock under the Plan as it
determines.

 

SECTION 12. WITHHOLDING

 

The Company may require the Participant to pay to the Company the amount of
(a) any taxes that the Company is required by applicable federal, state, local
or foreign law to withhold with respect to the grant, vesting or exercise of an
Award ("tax withholding obligations") and (b) any amounts due from the
Participant to the Company or to any Related Company ("other obligations"). The
Company shall not be required to issue any shares of Common Stock or otherwise
settle an Award under the Plan until such tax withholding obligations and other
obligations are satisfied.

 

 

 

 

The Plan Administrator may permit or require a Participant to satisfy all or
part of the Participant's tax withholding obligations and other obligations by
(a) paying cash to the Company, (b) having the Company withhold an amount from
any cash amounts otherwise due or to become due from the Company to the
Participant, (c) having the Company withhold a number of shares of Common Stock
that would otherwise be issued to the Participant (or become vested in the case
of Restricted Stock) having a Fair Market Value equal to the tax withholding
obligations and other obligations, or (d) surrendering a number of shares of
Common Stock the Participant already owns having a value equal to the tax
withholding obligations and other obligations. The value of the shares so
withheld or tendered may not exceed the employer's minimum required tax
withholding rate.

 

SECTION 13. ASSIGNABILITY

 

No Award or interest in an Award may be sold, assigned, pledged (as collateral
for a loan or as security for the performance of an obligation or for any other
purpose) or transferred by a Participant or made subject to attachment or
similar proceedings otherwise than by will or by the applicable laws of descent
and distribution, except to the extent the Participant designates one or more
beneficiaries on a Company-approved form who may exercise the Award or receive
payment under the Award after the Participant's death. During a Participant's
lifetime, an Award may be exercised only by the Participant. Notwithstanding the
foregoing and to the extent permitted by Section 422 of the Code, the Plan
Administrator, in its sole discretion, may permit transfer to a revocable trust
or as otherwise permitted by Rule 701 of the Securities Act, subject to such
terms and conditions as the Plan Administrator shall specify.

 

SECTION 14. ADJUSTMENTS

 

14.1Adjustment of Shares

 

In the event, at any time or from time to time, a stock dividend, stock split,
spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, distribution to stockholders other than a normal cash dividend,
or other change in the Company's corporate or capital structure results in
(a) the outstanding shares of Common Stock, or any securities exchanged therefor
or received in their place, being exchanged for a different number or kind of
securities of the Company or any other company or (b) new, different or
additional securities of the Company or any other company being received by the
holders of shares of Common Stock, then the Plan Administrator shall make
proportional adjustments in (i) the maximum number and kind of securities
available for issuance under the Plan; (ii) the maximum number and kind of
securities issuable as Incentive Stock Options as set forth in
Section 4.2(d); and (iii) the number and kind of securities that are subject to
any outstanding Award and the per share price of such securities, without any
change in the aggregate price to be paid therefor. The determination by the Plan
Administrator as to the terms of any of the foregoing adjustments shall be
conclusive and binding.

 

 

 

 

Notwithstanding the foregoing, the issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, for cash
or property, or for labor or services rendered, either upon direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, outstanding Awards. Also notwithstanding the foregoing, a
dissolution or liquidation of the Company or a Company Transaction shall not be
governed by this Section 14.1 but shall be governed by Sections 14.2 and 14.3,
respectively.

 

14.2Dissolution or Liquidation

 

To the extent not previously exercised or settled, and unless otherwise
determined by the Plan Administrator in its sole discretion, Options, Stock
Appreciation Rights and Stock Units shall terminate immediately prior to the
dissolution or liquidation of the Company. To the extent a vesting condition,
forfeiture provision or repurchase right applicable to an Award has not been
waived by the Plan Administrator, the Award shall be forfeited immediately prior
to the consummation of the dissolution or liquidation.

 

14.3Company Transaction

 

14.3.1           Effect of a Company Transaction

 

Notwithstanding any other provision of the Plan to the contrary, unless the Plan
Administrator shall determine otherwise with respect to a particular Award in
the instrument evidencing the Award or in a written employment, services or
other agreement between the Participant and the Company or a Related Company, in
the event of a Company Transaction that is not a Related Party Transaction, all
outstanding Awards shall become fully vested and exercisable or payable, and all
applicable deferral and restriction limitations or forfeiture provisions shall
lapse, immediately prior to the Company Transaction, and then terminate upon
effectiveness of the Company Transaction, unless such Awards are assumed or
substituted for by the Successor Company. Notwithstanding the foregoing, with
respect to outstanding Options or Stock Appreciation Rights, the Plan
Administrator, in its sole discretion, may instead provide that such Awards
shall terminate upon consummation of such Company Transaction and that each such
Participant shall receive, in exchange therefor, a cash payment equal to the
amount (if any) by which (a) the Acquisition Price multiplied by the number of
shares of Common Stock subject to such outstanding Options or SARs (either to
the extent then vested and exercisable or whether or not then vested and
exercisable, as determined by the Plan Administrator in its sole discretion)
exceeds (b) the respective aggregate exercise price for such Options or grant
price for such SARs. If and to the extent the Successor Company assumes or
substitutes outstanding Awards, the vesting and exercisability or payment
provisions applicable to such Awards shall remain in full effect and continue
with respect to the Awards or any awards that may be issued in exchange or in
substitution for such Awards, and the forfeiture provisions applicable to
Restricted Stock shall not lapse, and all such restrictions shall continue with
respect to any shares of the Successor Company or other consideration that may
be issued in exchange or in substitution for such Restricted Stock.

 

 

 

 

14.3.2           Assumption or Substitution

 

For the purposes of this Section 14.3, an Award shall be considered assumed or
substituted for if following the Company Transaction, an option or right confers
the right to purchase or receive, for each share of Common Stock subject to the
Award immediately prior to the Company Transaction, the consideration (whether
stock, cash, or other securities or property) received in the Company
Transaction by holders of Common Stock for each share held on the effective date
of the transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
shares); provided, however, that if such consideration received in the Company
Transaction is not solely common stock of the Successor Company, the Plan
Administrator may, with the consent of the Successor Company, provide for the
consideration to be received upon the exercise of the Option, for each share of
Common Stock subject thereto, to be solely common stock of the Successor Company
substantially equal in fair market value to the per share consideration received
by holders of Common Stock in the Company Transaction. The determination of such
substantial equality of value of consideration shall be made by the Plan
Administrator, and its determination shall be conclusive and binding.

 

14.4Further Adjustment of Awards

 

Subject to Sections 14.2 and 14.3, the Plan Administrator shall have the
discretion, exercisable at any time before a sale, merger, consolidation,
reorganization, liquidation, dissolution or change in control of the Company, as
defined by the Plan Administrator, to take such further action as it determines
to be necessary or advisable with respect to Awards. Such authorized action may
include (but shall not be limited to) establishing, amending or waiving the
type, terms, conditions or duration of, or restrictions on, Awards so as to
provide for earlier, later, extended or additional time for exercise, lifting
restrictions and other modifications, and the Plan Administrator may take such
actions with respect to all Participants, to certain categories of Participants
or only to individual Participants. The Plan Administrator may take such action
before or after granting Awards to which the action relates and before or after
any public announcement with respect to such sale, merger, consolidation,
reorganization, liquidation, dissolution or change in control that is the reason
for such action.

 

14.5No Limitations

 

The grant of Awards shall in no way affect the Company's right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.

 

 

 

 

14.6Fractional Shares

 

In the event of any adjustment in the number of shares covered by any Award,
each such Award shall cover only the number of full shares resulting from such
adjustment.

 

14.7Section 409A of the Code

 

Notwithstanding anything in this Plan to the contrary, (a) any adjustments made
pursuant to this Section 14 to Awards that are considered "deferred
compensation" within the meaning of Section 409A of the Code shall be made in
compliance with the requirements of Section 409A of the Code; (b) any
adjustments made pursuant to Section 14 to Awards that are not considered
"deferred compensation" subject to Section 409A of the Code shall be made in
such a manner as to ensure that after such adjustment the Awards either
(i) continue not to be subject to Section 409A of the Code or (ii) comply with
the requirements of Section 409A of the Code; and (c) in any event, the Plan
Administrator shall not have the authority to make any adjustments pursuant to
Section 14 to the extent the existence of such authority would cause an Award
that is not intended to be subject to Section 409A of the Code at the time of
grant to be subject thereto.

 

SECTION 15. FIRST REFUSAL RIGHTS

 

15.1First Refusal Rights

 

Until the date on which the initial registration of the Common Stock under
Section 12(b) or 12(g) of the Exchange Act first becomes effective, the Company
shall have the right of first refusal with respect to any proposed sale or other
disposition by a Participant of any shares of Common Stock issued pursuant to an
Award. Such right of first refusal shall be exercisable in accordance with the
terms and conditions established by the Plan Administrator and set forth in the
agreement evidencing the Participant's receipt of the shares.

 

15.2General

 

The Company's first refusal rights under this Section 15 are assignable by the
Company at any time.

 

SECTION 16. MARKET STANDOFF

 

In the event of an underwritten public offering by the Company of its equity
securities pursuant to an effective registration statement filed under the
Securities Act, including the Company's initial public offering, no person may
sell, make any short sale of, loan, hypothecate, pledge, grant any option for
the purchase of, or otherwise dispose of or transfer for value or otherwise
agree to engage in any of the foregoing transactions with respect to any shares
issued pursuant to an Award granted under the Plan without the prior written
consent of the Company or its underwriters. Such limitations shall be in effect
for such period of time as may be requested by the Company or such underwriters;
provided, however, that in no event shall such period exceed (a) 180 days after
the effective date of the registration statement for such public offering or
(b) such longer period requested by the underwriter as is necessary to comply
with regulatory restrictions on the publication of research reports (including,
but not limited to, NYSE Rule 472 or NASD Conduct Rule 2711). The limitations of
this Section 16 shall in all events terminate two years after the effective date
of the Company's initial public offering.

 

 

 

 

In the event of any stock split, stock dividend, recapitalization, combination
of shares, exchange of shares or other change affecting the Company's
outstanding Common Stock effected as a class without the Company's receipt of
consideration, any new, substituted or additional securities distributed with
respect to the shares issued under the Plan shall be immediately subject to the
provisions of this Section 16, to the same extent the shares issued under the
Plan are at such time covered by such provisions.

 

In order to enforce the limitations of this Section 16, the Company may impose
stop-transfer instructions with respect to the purchased shares until the end of
the applicable standoff period.

 

SECTION 17. AMENDMENT AND TERMINATION

 

17.1Amendment, Suspension or Termination

 

The Board may amend, suspend or terminate the Plan or any portion of the Plan at
any time and in such respects as it shall deem advisable; provided, however,
that, to the extent required by applicable law, regulation or stock exchange
rule, stockholder approval shall be required for any amendment to the Plan.
Subject to Section 17.3, the Board may amend the terms of any outstanding Award,
prospectively or retroactively.

 

17.2Term of the Plan

 

The Plan shall terminate upon the earlier of (a) ten years after the adoption of
the Plan by the Board and (b) the approval of the Plan by the stockholders. 
After the Plan is terminated, no future Awards may be granted, but Awards
previously granted shall remain outstanding in accordance with their applicable
terms and conditions and the Plan's terms and conditions.

 

17.3Consent of Participant

 

The amendment, suspension or termination of the Plan or a portion thereof or the
amendment of an outstanding Award shall not, without the Participant's consent,
materially adversely affect any rights under any Award theretofore granted to
the Participant under the Plan. Any change or adjustment to an outstanding
Incentive Stock Option shall not, without the consent of the Participant, be
made in a manner so as to constitute a "modification" that would cause such
Incentive Stock Option to fail to continue to qualify as an Incentive Stock
Option. Notwithstanding the foregoing, any adjustments made pursuant to
Section 14 shall not be subject to these restrictions.

 

 

 

 

Notwithstanding any provision contained in the Plan to the contrary, the Board
shall have broad authority to amend the Plan or any outstanding Award without
the consent of a Participant to the extent the Board deems necessary or
advisable to (a) comply with, or take into account, changes in applicable tax
laws, securities laws, accounting rules and other applicable law, rules and
regulations or (b) to ensure that an Award is not subject to additional taxes
under Section 409A of the Code.

 

SECTION 18. GENERAL

 

18.1No Individual Rights

 

No individual or Participant shall have any claim to be granted any Award under
the Plan, and the Company has no obligation for uniformity of treatment of
Participants under the Plan.

 

Furthermore, nothing in the Plan or any Award granted under the Plan shall be
deemed to constitute an employment contract or confer or be deemed to confer on
any Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Related Company or limit in any way the
right of the Company or any Related Company to terminate a Participant's
employment or other relationship at any time, with or without cause.

 

18.2Issuance of Shares

 

Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless, in the opinion of the
Company's counsel, such issuance, delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act or the laws of any state or foreign jurisdiction) and the
applicable requirements of any securities exchange or similar entity.

 

The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under the laws of any state or foreign jurisdiction, any
shares of Common Stock, security or interest in a security paid or issued under,
or created by, the Plan, or to continue in effect any such registrations or
qualifications if made.

 

As a condition to the exercise of an Option or any other receipt of Common Stock
pursuant to an Award under the Plan, the Company may require (a) the Participant
to represent and warrant at the time of any such exercise or receipt that such
shares are being purchased or received only for the Participant's own account
and without any present intention to sell or distribute such shares and (b) such
other action or agreement by the Participant as may from time to time be
necessary to comply with the federal, state and foreign securities laws. At the
option of the Company, a stop-transfer order against any such shares may be
placed on the official stock books and records of the Company, and a legend
indicating that such shares may not be pledged, sold or otherwise transferred,
unless an opinion of counsel is provided (concurred in by counsel for the
Company) stating that such transfer is not in violation of any applicable law or
regulation, may be stamped on stock certificates to ensure exemption from
registration. The Plan Administrator may also require the Participant to execute
and deliver to the Company a purchase agreement or such other agreement as may
be in use by the Company at such time that describes certain terms and
conditions applicable to the shares.

 

 

 

 

To the extent the Plan or any instrument evidencing an Award provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.

 

18.3Indemnification

 

Each person who is or shall have been a member of the Board shall be indemnified
and held harmless by the Company against and from any loss, cost, liability or
expense that may be imposed upon or reasonably incurred by such person in
connection with or resulting from any claim, action, suit or proceeding to which
such person may be a party or in which such person may be involved by reason of
any action taken or failure to act under the Plan and against and from any and
all amounts paid by such person in settlement thereof, with the Company's
approval, or paid by such person in satisfaction of any judgment in any such
claim, action, suit or proceeding against such person; provided, however, that
such person shall give the Company an opportunity, at its own expense, to handle
and defend the same before such person undertakes to handle and defend it on
such person's own behalf. Notwithstanding the prior sentence, the
indemnification provisions of this Section 18.3 shall not apply if such loss,
cost, liability or expense is a result of such person's own willful misconduct.

 

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such person may be entitled under the
Company's certificateof incorporation or bylaws, as a matter of law, or
otherwise, or of any power that the Company may have to indemnify or hold
harmless.

 

18.4No Rights as a Stockholder

 

Unless otherwise provided by the Plan Administrator or in the instrument
evidencing the Award or in a written employment, services or other agreement, no
Option, Stock Appreciation Right or Stock Unit shall entitle the Participant to
any cash dividend, voting or other right of a stockholder unless and until the
date of issuance under the Plan of the shares that are the subject of such
Award.

 

18.5Compliance with Laws and Regulations

 

In interpreting and applying the provisions of the Plan, any Option granted as
an Incentive Stock Option pursuant to the Plan shall, to the extent permitted by
law, be construed as an "incentive stock option" within the meaning of
Section 422 of the Code.

 

 

 

 

Any Award granted pursuant to the Plan is intended to comply with the
requirements of Section 409A of the Code, including any applicable regulations
and guidance issued thereunder, and including transition guidance, to the extent
Section 409A of the Code is applicable thereto and the terms of the Plan and any
Award granted under the Plan shall be interpreted, operated and administered in
a manner consistent with this intention to the extent the Company deems
necessary to comply with Section 409A of the Code and any official guidance
issued thereunder. Notwithstanding any other provision in the Plan, the Company,
to the extent it deems necessary or advisable in its sole discretion, reserves
the right, but shall not be required, to unilaterally amend or modify the Plan
and any Award granted under the Plan so that the Award qualifies for exemption
from or complies with Section 409A of the Code; provided, however, that the
Company makes no representations that the Awards shall be exempt from or comply
with Section 409A of the Code and makes no undertaking to preclude Section 409A
of the Code from applying to Awards granted under the Plan. Also notwithstanding
the foregoing, if at the time of a scheduled vesting date for an Award granted
under the Plan that is subject to Section 409A of the Code the Participant is a
“specified employee” of the Company within the meaning of that term under
Section 409A of the Code and as determined by the Company, and payment would be
treated as a payment made on “separation from service” within the meaning of
that term under Section 409A of the Code, then, if such delayed commencement is
otherwise required in order to avoid a prohibited distribution under
Section 409A of the Code, the payment shall be delayed until the date which is
six months after the date of such separation from service or, if earlier, the
date of the Participant's death.

 

18.6Participants in Other Countries or Jurisdictions

 

Without amending the Plan, the Plan Administrator may grant Awards to eligible
persons who are foreign nationals on such terms and conditions different from
those specified in the Plan, which may, in the judgment of the Plan
Administrator, be necessary or desirable to foster and promote achievement of
the purposes of the Plan and shall have the authority to adopt such
modifications, procedures, subplans and the like as may be necessary or
desirable to comply with provisions of the laws or regulations of other
countries or jurisdictions in which the Company or any Related Company may
operate or have employees to ensure the viability of the benefits from Awards
granted to Participants employed in such countries or jurisdictions, meet the
requirements that permit the Plan to operate in a qualified or tax efficient
manner, comply with applicable foreign laws or regulations and meet the
objectives of the Plan.

 

18.7No Trust or Fund

 

The Plan is intended to constitute an "unfunded" plan. Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Participant, and no Participant
shall have any rights that are greater than those of a general unsecured
creditor of the Company.

 

 

 

 

18.8Successors

 

All obligations of the Company under the Plan with respect to Awards shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all the business and/or assets of the
Company.

 

18.9Severability

 

If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Plan Administrator,
such provision shall be construed or deemed amended to conform to applicable
laws, or, if it cannot be so construed or deemed amended without, in the Plan
Administrator's determination, materially altering the intent of the Plan or the
Award, such provision shall be stricken as to such jurisdiction, person or
Award, and the remainder of the Plan and any such Award shall remain in full
force and effect.

 

18.10Choice of Law and Venue

 

The Plan, all Awards granted thereunder and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by the laws of the State of California without
giving effect to principles of conflicts of law. Participants irrevocably
consent to the nonexclusive jurisdiction and venue of the state and federal
courts located in the State of California.

 

18.11Legal Requirements

 

The granting of Awards and the issuance of shares of Common Stock under the Plan
is subject to all applicable laws, rules and regulations, and to such approvals
by any governmental agencies or national securities exchanges as may be
required.

 

SECTION 19. EFFECTIVE DATE

 

The effective date (the "Effective Date") is the date on which the Plan is
adopted by the Board. If the stockholders of the Company do not approve the Plan
within 12 months after the Board's adoption of the Plan, any Incentive Stock
Options granted under the Plan will be treated as Nonqualified Stock Options. To
the extent required under applicable law, any Award exercised before the
stockholders of the Company approve the Plan shall be rescinded if the
stockholders of the Company do not approve the Plan by the later of (a) within
12 months before or after the date on which the Board adopts the Plan and
(b) prior to or within 12 months of the date on which any Award under the Plan
is granted in California.

 

 

 

 

PLAN ADOPTION
SUMMARY PAGE

 

Date of
Board Action

 


Action

 

Date of
Stockholder
Approval

          May 1, 2015   Initial Plan Adoption   May 1, 2015           December
22, 2015   Increase number of shares reserved for issuance under Plan from
10,000,000 to 14,000,000   December 22, 2015           October 13, 2016  
Increase number of shares reserved for issuance under Plan from 14,000,000 to
20,000,000   October 13, 2016

 

 

 

 

APPENDIX A

 

"Acquired Entity" means any entity acquired by the Company or a Related Company
or with which the Company or a Related Company merges or combines.

 

"Acquisition Price" means the fair market value of the securities, cash or other
property, or any combination thereof, receivable upon consummation of a Company
Transaction in respect of a share of Common Stock.

 

"Award" means any Option, Stock Appreciation Right, Stock Award, Restricted
Stock, Stock Unit or cash-based award or other incentive payable in cash or in
shares of Common Stock, as may be designated by the Plan Administrator from time
to time.

 

"Board" means the Board of Directors of the Company.

 

"Cause," unless otherwise defined in the instrument evidencing an Award or in a
written employment, services or other agreement between the Participant and the
Company or a Related Company, means dishonesty, fraud, serious or willful
misconduct, unauthorized use or disclosure of confidential information or trade
secrets, or conduct prohibited by law (except minor violations), in each case as
determined by the Company's chief human resources officer or other person
performing that function or, in the case of directors and executive officers,
the Board, whose determination shall be conclusive and binding.

 

"Code" means the Internal Revenue Code of 1986, as amended from time to time.

 

"Common Stock" means the common stock, par value $0.0001 per share, of the
Company.

 

"Company" means Reign Sapphire Corporation, a Delaware corporation.

 

"Company Transaction," unless otherwise defined in the instrument evidencing the
Award or in a written employment, services or other agreement between the
Participant and the Company or a Related Company, means consummation of:

 

(a)          a merger or consolidation of the Company with or into any other
company or other entity,

 

(b)          a sale in one transaction or a series of transactions undertaken
with a common purpose of all of the Company's outstanding voting securities, or

 

(c)          a sale, lease, exchange or other transfer in one transaction or a
series of related transactions undertaken with a common purpose of all or
substantially all of the Company's assets.

 

Where a series of transactions undertaken with a common purpose is deemed to be
a Company Transaction, the date of such Company Transaction shall be the date on
which the last of such transactions is consummated.

 

 

 

 

"Disability," unless otherwise defined by the Plan Administrator or in the
instrument evidencing the Award or in a written employment, services or other
agreement between the Participant and the Company or a Related Company, means a
mental or physical impairment of the Participant that is expected to result in
death or that has lasted or is expected to last for a continuous period of
12 months or more and that causes the Participant to be unable to perform his or
her material duties for the Company or a Related Company and to be engaged in
any substantial gainful activity, in each case as determined by the Company's
chief human resources officer or other person performing that function or, in
the case of directors and executive officers, the Board, each of whose
determination shall be conclusive and binding.

 

"Effective Date" has the meaning set forth in Section 19.

 

"Eligible Person" means any person eligible to receive an Award as set forth in
Section 5.

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time.

 

"Fair Market Value" means the per share fair market value of the Common Stock as
established in good faith by the Plan Administrator or, if the Common Stock is
publicly traded, the average of the high and low trading prices for the Common
Stock on any given date during regular trading, or if not trading on that date,
such price on the last preceding date on which the Common Stock was traded,
unless determined otherwise by the Plan Administrator using such methods or
procedures as it may establish.

 

"Grant Date"means the later of (a) the date on which the Plan Administrator
completes the corporate action authorizing the grant of an Award or such later
date specified by the Plan Administrator and (b) the date on which all
conditions precedent to an Award have been satisfied, provided that conditions
to the exercisability or vesting of Awards shall not defer the Grant Date.

 

"Incentive Stock Option"means an Option granted with the intention that it
qualify as an "incentive stock option" as that term is defined for purposes of
Section 422 of the Code or any successor provision.

 

"Nonqualified Stock Option"means an Option other than an Incentive Stock Option.

 

"Option"means a right to purchase Common Stock granted under Section 7.

 

"Option Expiration Date" means the last day of the maximum term of the Option.

 

"Option Term" means the maximum term of an Option as set forth in Section 7.3.

 

"Participant" means any Eligible Person to whom an Award is granted.

 

"Plan" means the Reign Sapphire Corporation 2015 Equity Incentive Plan.

 

"Plan Administrator" has the meaning set forth in Section 3.1.

 

 

 

 

"Related Company" means any entity that, directly or indirectly, is in control
of, is controlled by or is under common control with the Company.

 

"Related Party Transaction" means (a) a merger or consolidation of the Company
in which the holders of the outstanding voting securities of the Company
immediately prior to the merger or consolidation hold at least a majority of the
outstanding voting securities of the Successor Company immediately after the
merger or consolidation; (b) a sale, lease, exchange or other transfer of all or
substantially all of the Company's assets to a majority-owned subsidiary
company; or (c) a transaction undertaken for the principal purpose of
restructuring the capital of the Company, including, but not limited to,
reincorporating the Company in a different jurisdiction, converting the Company
to a limited liability company or creating a holding company.

 

"Restricted Stock" means an Award of shares of Common Stock granted under
Section 10, the rights of ownership of which are subject to restrictions
prescribed by the Plan Administrator.

 

"Retirement," unless otherwise defined in the instrument evidencing the Award or
in a written employment, services or other agreement between the Participant and
the Company or a Related Company, means "retirement" as defined for purposes of
the Plan by the Plan Administrator or the Company's chief human resources
officer or other person performing that function or, if not so defined, means
Termination of Service on or after the date the Participant reaches "normal
retirement age," as that term is defined in Section 411(a)(8) of the Code.

 

"Securities Act" means the Securities Act of 1933, as amended from time to time.

 

"Stock Appreciation Right" or "SAR" means a right granted under Section 9.1 to
receive the excess of the Fair Market Value of a specified number of shares of
Common Stock over the grant price.

 

"Stock Award" means an Award of shares of Common Stock granted under Section 10,
the rights of ownership of which are not subject to restrictions prescribed by
the Plan Administrator.

 

"Stock Unit" means an Award denominated in units of Common Stock granted under
Section 10.

 

"Substitute Awards" means Awards granted or shares of Common Stock issued by the
Company in substitution or exchange for, awards previously granted by an
Acquired Entity.

 

"Successor Company" means the surviving company, the successor company, the
acquiring company or its parent, as applicable, in connection with a Company
Transaction.

 

"Termination of Service" means a termination of employment or service
relationship with the Company or a Related Company for any reason, whether
voluntary or involuntary, including by reason of death, Disability or
Retirement. Any question as to whether and when there has been a Termination of
Service for the purposes of an Award and the cause of such Termination of
Service shall be determined by the Company's chief human resources officer or
other person performing that function or, with respect to directors and
executive officers, by the Board, whose determination shall be conclusive and
binding. Transfer of a Participant's employment or service relationship between
the Company and any Related Company shall not be considered a Termination of
Service for purposes of an Award. Unless the Board determines otherwise, a
Termination of Service shall be deemed to occur if the Participant's employment
or service relationship is with an entity that has ceased to be a Related
Company.

 

"Vesting Commencement Date" means the Grant Date or such other date selected by
the Plan Administrator as the date from which an Award begins to vest.

 

 

 